Citation Nr: 0308942	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  96-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972 and from August 1974 to October 1975.  He had 
service in the Republic of Vietnam from January to November 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In July 2001, the Board remanded the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and entitlement to service connection for a 
low back injury.  The RO granted service connection for PTSD 
subsequent to the Board remand, but continued the denial of 
service connection for residuals of a back injury. 


FINDING OF FACT

There is uncontroverted medical opinion evidence that it is 
at least as likely as not that the veteran's residuals of a 
low back injury are causally related to injury in service.


CONCLUSION OF LAW

Service connection for residuals of low back injury is 
warranted in this case because the evidence is in equipoise 
for and against the claim.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act Compliance

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met.  The veteran has undergone VA 
examination and the veteran's service medical records have 
been obtained.  The veteran has been informed of all 
pertinent laws and regulations through the statement of the 
case and the Board notes that the veteran has been provided 
notice and assistance as required in the VCAA in a letter 
from the RO dated in December 2002.  In January 2003, the RO 
issued a supplemental statement of the case explaining why 
the claim continued to be denied, and provided a recitation 
of the evidence considered and the regulations relied upon.  
No further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
these matters, including development for a medical opinion, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2001).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The veteran's service medical records show that at the end of 
March 1970, the veteran sustained blunt trauma to the back, 
when he fell from a moving jeep.  It was noted that enemy 
action was not involved.  Initially, a fracture of the spine 
was considered, and the veteran was hospitalized for 
approximately two weeks.  There was, however, no evidence of 
identifiable back pathology, and he was returned to duty.  
During his service separation examination in February 1972, 
his spine was reportedly normal.  There was no evidence of 
identifiable back pathology during his second period of 
service.  

The veteran has reported that he has had back problems since 
the accident.  Private treatment records show that the 
veteran injured his low back at his job in 1990.  It was 
noted that he also hurt his back in 1991 moving a 
refrigerator and in 1995 moving other heavy things.  

VA examination was conducted in December 2002.  At that time, 
the examiner made a diagnosis of degenerative joint disease 
of the lumbar spine.  Following the examination, the examiner 
made a note that he reviewed the claims folder.  Based on 
this review and the examination, the examiner concluded that 
it was at least as likely as not that the veteran's current 
low back disorder was related to the blunt trauma in service.  
The examiner explained that blunt trauma could increase the 
risk of developing degenerative disc disease.  

The Board notes that post service medical evidence, namely 
the VA examination dated in December 2002, reflects current 
back disability as well as complaints of pain reportedly 
dating back to the 1970's, as well as findings that there is 
a likely relationship between the current back problems and 
blunt trauma in service.  There is competent medical opinion 
diagnosing the condition and relating it to service.  The 
only medical opinion of record does support this claim.  That 
opinion is persuasive and entitled to considerable probative 
weight, as it was thorough and included a review of the 
entire record.  It provides credible medical evidence of an 
etiological relationship between degenerative disc disease of 
the lumbar spine and service consistent with the veteran's 
contentions.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, in 
combination with the medical evidence establishing a 
relationship between residuals of a back injury and service, 
despite the lack of treatment for many years after service, 
the evidence is in equipoise for and against the claim.  In 
such cases, the benefit of the doubt has to be been 
considered, as there is an approximate balance of positive 
and negative evidence regarding the merits of these issues.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  Such doubt is 
resolved in favor of the veteran.






ORDER

Service connection for residuals of a back injury is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

